DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 13-20 have been considered but are moot because the new ground of rejection does not rely on matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Moreno U.S. Patent Application Publication No. 2002/0035515 in view of Komei U.S. Patent No. 4,894,717 and further in view of Dade et al. U.S. Patent Application Publication No. 2017/0215620 (hereinafter Dade).
Regarding claim 13, Moreno discloses a secured delivery system comprising: a housing (202) defining an enclosed structure; an exterior face located on the housing (Figure 2); an exterior access door on the exterior face (paragraph [0029]); a refrigerated delivery locker, having a refrigeration system located within the housing, which can be accessed through the exterior access door (paragraph [0071]); a securing means located on the housing and within the refrigerated delivery lockers for securing the refrigerated delivery lockers to prevent unauthorized access to the refrigerated delivery lockers (paragraph [0025]); a user interface on the exterior face configured to accept user input (paragraph [0043]); and a detection means in the lockers for detecting whether a locker is empty or occupied (paragraph [0056]); a central control unit connected to the securing means and detection means (paragraph [0032]); wherein the refrigerated delivery locker is configured to be turned on and off in response to input from the central control unit (paragraphs [0056] and [0071]),-4-Response to Requirementfor RestrictionApplication No. 16/740,325 but fails to explicitly disclose an interior face located on the housing; first and second interior access doors on the interior face; a second user interface on the interior face configured to accept user input Mailed October 22, 2021Attorney Reference No. Green 1.01wherein the system is configured to be built into an exterior wall of a building, and wherein the refrigerated delivery lockers are accessible from either side of the wall the system is built into through the exterior access.
Komei an interior face located on the housing; first and second interior access doors on the interior face (i.e., rear side); a second user interface on the interior face configured to accept user input (column 2, lines 64 and 65) Mailed October 22, 2021Attorney Reference No. Green 1.01wherein the system is configured to be built into an exterior wall of a building, and wherein the refrigerated delivery lockers are accessible from either side of the wall the system is built into through the exterior access (column 4, line 60 through column 5, line 14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Moreno in order to provide lockers and an input device that are accessible on exterior and interior sides of the system since doing so would provide greater security to delivery recipients as well as providing the convenience of not having to go outside to receive deliveries.  Such a modification would provide the convenience to delivery personnel of delivering items without having to enter a building.
Moreno and Komei fail to explicitly disclose a polymer barrier between an insulation material within the exterior wall and the housing of the unit.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the insulating panels of Dade into the system of Moreno as modified by Komei since doing so would provide a seal preventing the ingress of moisture into the refrigerated delivery lockers.
Dade disclose a refrigerated delivery locker system wherein panels made of polystyrene encapsulated in stainless steel are used as insulation (paragraph [0149]).
Regarding claim 14, Moreno discloses a secured delivery receptacle system wherein the securing means to prevent unauthorized access to the lockers are electronically enabled magnetic locks (paragraph [0027]) or electronically enabled mechanical latches, and wherein the securing means are electronically connected to the central control unit and are configured to unlock in response to user input to the user interface (paragraph [0060]).
Regarding claim 16, Moreno discloses a secured delivery receptacle system wherein the central control unit comprises a central processing unit (214); an electronic storage drive (218); a transmitter/receiver (216); and a means for connecting to the internet (220).
Regarding claim 17, Moreno as modified by Komei and Dade disclose a comm interface (216 of Moreno) for connecting to the internet, but fails to explicitly disclose Ethernet ports for accepting a wired local area network connection or an LTE enabled sim card and a transceiver enabling communication over an LTE network.  Official Notice is taken that Ethernet ports and LTE hardware are well-known elements of hardware used for enabling internet connectivity in systems.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ethernet ports for accepting a wired local area network connection or an LTE enabled sim card and a transceiver enabling communication over an LTE network since doing so would yield predictable results.
Regarding claim 18, Moreno as modified by Komei and Dade disclose a camera configured to capture images or video from the exterior face of the unit, wherein the camera is connected to the central control unit (paragraph [0035] and [0037] of Moreno; “controlled and monitored by the processor 206”), but fails to explicitly disclose wherein the captured image or video files are stored on the electronic storage drive.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to store captured image or video files on the electronic storage drive since doing so would allow for viewing and analysis of captured video or video files at a later time.
Regarding claim 20, Moreno as modified by Komei and Dade discloses a secured delivery receptacle system including a refrigeration system, but fails to explicitly disclose a refrigerant; an intake air vent within the housing beginning at the exterior face; an output air vent within the housing ending at the exterior face; a convection-based heat exchanger located within the housing and attached to the air vents; a compressor located within the housing; an expansion valve located within the housing; an interior fan located within the refrigerated delivery locker; a second heat exchanger located within or attached to the refrigerated delivery locker; refrigerant lines connecting the convection-based heat exchanger, compressor, expansion valve, and second heat exchanger; insulating material located within or lining the walls of the locker; and a thermometer located within the refrigerated delivery locker configured to start the compressor upon the locker reaching a specified temperature by signaling the central control unit.
Dade discloses a secured delivery receptacle system including a refrigeration system comprising a plurality of conventional refrigeration components: an intake air vent within the housing beginning at the exterior face; an output air vent within the housing ending at the exterior face (inherent components of a refrigeration system since vents are necessary for enabling the flow of air) a convection-based heat exchanger (280/290) located within the housing and attached to the air vents; a compressor (222) located within the housing; an expansion valve (66) located within the housing; an interior fan (224) located within the refrigerated delivery locker; a second heat exchanger (68) located within or attached to the refrigerated delivery locker; refrigerant lines connecting the convection-based heat exchanger, compressor, expansion valve, and second heat exchanger (paragraphs [0161] – [0162]); insulating material (91) located within or lining the walls of the locker; and a thermometer located within the refrigerated delivery locker configured to start the compressor upon the locker reaching a specified temperature by signaling the central control unit (paragraph [0210]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate conventional refrigeration system components into the system of Moreno as modified by Komei since doing so would have yielded predictable results.
Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moreno U.S. Patent Application Publication No. 2002/0035515 as modified by Komei U.S. Patent No. 4,894,717 and Dade and further in view of Motoyama U.S. Patent No. 9,453,758.
Regarding claim 15, Moreno as modified by Komei and Dade discloses a secured delivery receptacle system including means for detecting whether a locker is empty or occupied, but fails to explicitly disclose wherein the means are infrared sensors, weight sensors, or optical sensors.  Motoyama discloses a locker system comprising weight sensors used for the purpose of detecting whether a locker is empty or occupied (column 3, lines 56-67).  It would have been obvious to pursue the known option of incorporate infrared sensors, weight sensors, or optical sensors into the system of Moreno as modified by Komei for the purpose of detecting whether a locker is empty or occupied since doing so would have yielded predictable results.
Regarding claim 19, Moreno discloses a secured delivery receptacle system further comprising a plurality of refrigerated delivery lockers; and a plurality of parcel lockers (paragraph [0071]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559. The examiner can normally be reached Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELL L. NEGRON
Primary Examiner
Art Unit 2699



/Daniell L Negron/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        July 12, 2022